Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (this “Agreement”), delivered August 29,
2019, confirms the following understandings and agreements between Melinta
Therapeutics, Inc., a Delaware corporation (the “Company”) and John H. Johnson
(hereinafter referred to as “you” or “your”).

In consideration of the promises set forth herein, you and the Company agree as
follows:

1. Opportunity for Review; Acceptance. You have until September 10, 2019
(the “Review Period”), to review and consider this Agreement. To accept this
Agreement, and the terms and conditions contained herein, prior to the
expiration of the Review Period (but in no event earlier than the Separation
Date, as defined below), you must execute and date this Agreement where
indicated below and return the executed copy of this Agreement to the Company’s
General Counsel (the “Company Representative”) by mail at Melinta Therapeutics,
44 Whippany Road, Suite 280, Morristown, NJ 07960. You acknowledge that, to the
extent there are changes made to the terms of this Agreement, whether they are
material or immaterial, the Review Period is not recommenced. Notwithstanding
anything contained herein to the contrary, this Agreement will not become
effective or enforceable for a period of seven (7) calendar days following the
date of your execution of this Agreement (the “Revocation Period”), during which
time you may revoke your acceptance of this Agreement by notifying the Company
Representative, in writing, to the address specified above. To be effective,
such revocation must be received by the Company Representative no later than
5:00 p.m. Eastern Time on the seventh (7th) calendar day following your
execution of this Agreement. Provided that this Agreement is executed during the
Review Period, and you do not revoke it during the Revocation Period, the eighth
(8th) day following the date on which this Agreement is executed and delivered
to the Company Representative shall be its effective date (the “Effective
Date”). In the event that you fail to execute and deliver this Agreement prior
to the expiration of the Review Period, or if you otherwise revoke this
Agreement during the Revocation Period, this Agreement will be null and void and
of no effect, and the Company will have no obligations hereunder.

2. Employment Status; Accrued Benefits; and Separation Payments.

(a) Employment Status. You acknowledge and agree that you resigned as Chief
Executive Officer on August 5, 2019 and your employment with the Company and its
direct and indirect parent(s), subsidiaries, and affiliates (collectively, with
the Company, the “Company Group”), will terminate effective as of the close of
business on September 4, 2019, which date may extended by a written agreement by
you and the Company (the “Separation Date”), and after the Separation Date, you
will not represent yourself as being an employee, officer, agent, or
representative of the Company or any other member of the Company Group. You
further agree that this termination is not by the Company with or without Cause,
or by you for Good Reason, as each such term is defined in the Employment
Agreement between you and the Company, dated February 21, 2019 (the “Employment
Agreement”). Except as otherwise provided herein, you hereby confirm your
resignations from all offices, directorships, trusteeships, committee
memberships and fiduciary and other capacities held with, or on behalf of, the
Company Group effective as of the Separation Date and your execution of this
Agreement will be deemed the grant by you to the officers of the Company of a
limited power of attorney to sign in your name and on your behalf any such
documentation as may be required to be executed solely for the limited purposes
of effectuating such resignations. For the avoidance of doubt and not
withstanding your resignation, subject to the terms and conditions of the
Employment Agreement, you shall remain an officer of the Company until the
Separation Date.

(b) Accrued Obligations. During the period between the date hereof and the
Separation Date (the “Transition Period”), you will remain on active payroll and
be paid your current salary. In addition, the Separation Date shall be the
termination date of your employment for purposes of participation in and
coverage under all benefit plans and programs sponsored by or through the
Company and



--------------------------------------------------------------------------------

any other member of the Company Group, except as otherwise provided herein. You
will be paid for (i) all of your earned but unpaid salary through the Separation
Date and, to the extent required by state law, your accrued but unused vacation
as of the Separation Date, in each case, on the Company’s next regularly
scheduled payroll date on or following the Separation Date; and (ii) any
business expenses incurred prior to the Separation Date and properly submitted
in accordance with the Company’s policies and procedures within ten
(10) business days of the Separation Date. In addition, you will be entitled to
continued medical and health benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), and additional information concerning such
benefits will be provided to you under separate cover following the Separation
Date.

(c) Transition Period. During the Transition Period, you agree to observe and
comply with all of the rules, regulations, policies and procedures established
by the Company from time to time and all applicable laws, rules and regulations
imposed by any governmental regulatory authority from time to time. Further,
during the Transition Period, you agree to cooperate with the Company and/or any
other member of the Company Group, provide information, answer questions and
provide guidance as reasonably requested relating to any matter on which you
worked prior to the date hereof or of which you have knowledge and to otherwise
assist in the wind-down and orderly transition of your duties and
responsibilities to other employees of the Company Group. Without limiting the
foregoing, you agree that during the Transition Period, you will devote your
full business time, attention, skill and best efforts to such wind-down or
transition of your duties and responsibilities and that you are not to engage in
any other business or occupation.

(d) Separation Payments and Benefits. In consideration of your release and
waiver of claims set forth in Paragraph 3 below and your agreement to provide
the consultative services described in Paragraph 2(d)(ii) below, subject to your
execution, delivery and non-revocation of this Agreement and continued
compliance with this Agreement, including but not limited to, Paragraph 11
hereof, the Company will provide you with the following separation benefits (the
“Consideration”):

(i) COBRA Premiums. If you choose to elect to continue your health insurance
benefits under COBRA following the Separation Date, the Company will pay you a
lump sum cash payment (within three (3) business days of the Effective Date)
equal to the amount, grossed up for all applicable income and employment taxes,
necessary to fully subsidize your total applicable COBRA premiums for continued
group health plan coverage for you and your eligible dependents (including
medical, dental and vision benefits, but not disability or life insurance
benefits) as applicable (the “COBRA Subsidy”), for a period of eighteen
(18) months from the Separation Date (the “Benefit Period”). Such amount shall
be paid to you in accordance with Paragraph 2(e) below. You must actively elect
COBRA in order to continue coverage after the Separation Date. For the avoidance
of doubt, following the expiration of the Benefit Period, you may continue your
health insurance coverage under COBRA at your own expense to the extent
permitted under applicable law; and

(ii) Consulting Services Payment. You agree to provide consultative services to
the Company for a period of six (6) months from the Separation Date at such
dates and times as mutually agreed to by you and the Board of Directors of the
Company. You agree that the total consultative services shall not exceed 20
hours per week. In consideration for these services, which services shall be
mutually determined, the Company agrees to pay you $300,000, to be paid as a
lump sum cash payment (within three (3) business days of the Effective Date).
The Company agrees to indemnify you and hold you harmless to the fullest extent
permitted by law from and against any and all claims, covenants, warranties,
promises, undertakings, actions, suits, causes of action, obligations, debts,
accounts, attorneys’ fees, judgments, losses and liabilities, of whatsoever kind
or nature, in law, equity or otherwise as set forth in Exhibit A attached
hereto.

 

-2-



--------------------------------------------------------------------------------

(iii) D&O Insurance. In accordance with Section 20 of your Employment Agreement,
the Company agrees to cover you as an insured party under any contract of
directors and officers liability insurance that covers members of the Company’s
board of directors. The Company shall also list you as an insured party with
respect to the provision of your consulting services described in Paragraph
2(d)(ii) above on substantially the same terms as are applicable to the members
of the Company’s board of directors. Failure of the Company to provide such
insurance shall relieve you of any obligation to perform services under this
Agreement.

(e) Deferral of Payments. Notwithstanding the foregoing, in the event that any
payment otherwise scheduled to occur prior to the Effective Date, but for the
condition on executing this Agreement, shall be made as soon as administratively
possible following the Effective Date.

(f) Taxes. Amounts provided hereunder, including without limitation the
Consideration, are subject to withholding for all applicable taxes, including
but not limited to income, employment, and social insurance taxes, as shall be
required by law.

(g) Options and Restricted Stock Units (RSUs). In accordance with the terms of
each applicable equity incentive plan maintained by the Company, each stock
option notice and agreement and each RSU grant notice and agreement issued to
you thereunder (referred to collectively herein as, the “Equity Agreements”),
vesting of options and restricted stock units granted to you pursuant to the
Equity Agreements will cease on the Separation Date. Any vested options as of
the Separation Date shall only be exercisable following the Separation Date in
accordance with the terms of the applicable Equity Agreements. Notwithstanding
the foregoing, you hereby agree that you will not become vested in the 50,000
RSUs that would have otherwise vested on August 22, 2019 and no shares
underlying such RSUs will be issued to you. Accordingly, you hereby acknowledge
and agree that, as of the Separation Date, pursuant to the terms of the
applicable Equity Agreements and this Paragraph 2(g), 30,270 stock options are
vested, 60,000 RSUs are vested and 350,000 RSUs are unvested (such amounts
reflects the one-to-five reverse split effective February 21, 2019). All 350,000
unvested RSUs shall be forfeited without consideration on the earlier of
September 4, 2019 or the Separation Date. You agree that you shall not
voluntarily dispose of any vested RSUs until three days after the Company
reports its third quarter 2019 earnings. You further agree that you shall not
voluntarily dispose of more than 20,000 vested RSUs per calendar month, unless
otherwise agreed to in writing by you and the Company.

(h) Full Discharge. You acknowledge and agree that, subject to the carveouts set
forth in Paragraph 3(h) below, the payment(s) and other benefits provided
pursuant to this Paragraph 2 are in full discharge of any and all liabilities
and obligations of the Company or any other member of the Company Group to you,
monetarily or with respect to employee benefits or otherwise, including but not
limited to any and all obligations arising under the Employment Agreement,
including the Release of Claims, incorporated as Exhibit A to such Employment
Agreement, any other alleged written or oral employment agreement, policy, plan
or procedure of the Company or any other member of the Company Group and/or any
alleged understanding or arrangement between you and the Company or any other
member of the Company Group (other than claims for accrued and vested benefits
under an employee benefit, insurance, or pension plan of the Company or any
other member of the Company Group (excluding any severance or similar plan or
policy), subject to the terms and conditions of such plan(s)).

3. Release and Waiver of Claims.

(a) As used in this Agreement, the term “claims” will include all claims,
covenants, warranties, promises, undertakings, actions, suits, causes of action,
obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.

 

-3-



--------------------------------------------------------------------------------

(b) For and in consideration of the payments and benefits described in
Paragraph 2 above, and other good and valuable consideration, you, for and on
behalf of yourself and your heirs, administrators, executors and assigns, as of
the date hereof, do fully and forever release, remise and discharge each member
of the Company Group and their successors and assigns, together with their
respective officers, directors, employees and agents (collectively, and with the
Company Group, the “Company Parties”) from any and all claims whatsoever up to
the date hereof which you had, may have had, or now have against the Company
Parties, whether known or unknown, for or by reason of any matter, cause or
thing whatsoever, including any claim arising out of or attributable to your
employment or the termination of your employment with the Company or any member
of the Company Group, whether for any tort, contract, or equitable common law
principles, including, but not limited to, specific claims for recovery of
attorneys’ fees or punitive, compensatory, or other damages, including wages,
commissions, bonus payments, vacation pay, stock options, and severance
benefits, fraud, concealment, negligence, defamation, negligent
misrepresentation, promissory estoppel, quantum meruit, intentional or negligent
infliction of emotional distress, invasion of privacy, wrongful discharge,
breach of the covenant of good faith and fair dealing, violation of public
policy, or constructive termination; any and all claims arising under any
policies, practices or procedures of the Company; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, including but not
limited to claims to stock or stock options; or all claims under any federal,
state or local law dealing with discrimination based on age, race, sex, national
origin, handicap, religion, disability or sexual orientation. This release of
claims includes, but is not limited to, all claims arising under the Age
Discrimination in Employment Act (the “ADEA”), Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Civil Rights Act of 1991, the
Family and Medical Leave Act, the Equal Pay Act, the Worker Adjustment and
Retraining Notification Act, and the Employee Retirement Income Security Act
(excluding claims for accrued, vested benefits under an employee pension benefit
plan of the Company Parties), each as may be amended from time to time, any
applicable Executive Order Programs and their state and local counterparts, and
all other applicable federal, and state and local laws or regulations,
including, but not limited to the extent permitted by law, any rights, actions,
claims or liability under (i) any state or local statute or regulation,
including, but not limited to, the New Jersey Law Against Discrimination
(N.J.S.A. §§ 10:5-1 to 10:5-49), New Jersey Smoking Law (N.J.S.A. §§ 34:6B-1 to
34:6B-4), New Jersey Conscientious Employee Protection Act (N.J.S.A. §§ 34:19-1
to 34:19-14), New Jersey Family Leave Act (N.J.S.A. §§ 34:11B-1 to 34:11B-16),
New Jersey Paid Sick Leave Act (N.J.S.A §§ 34:11D-1 to 34:11D-11), New Jersey
Wage Payment Law (N.J.S.A. §§ 34:11-2 to 34:11-4.14), New Jersey Wage and Hour
Law (N.J.S.A. §§ 34:11-56a to 34:11-56a38), New Jersey Discrimination in Wages
Act (N.J.S.A. §§ 34:11-56.1, et seq.), New Jersey Workers’ Compensation Law’s
anti-retaliation provisions (N.J.S.A. §§ 34:15-39.1 to 34:15-39.3), and New
Jersey Millville Dallas Airmotive Plant Job Loss Notification Act (N.J.S.A. §§
34:21-1 to 34:21-7), all as amended; or (ii) any tort, contract, or equitable
common law principles, including, but not limited to, specific claims for breach
of implied or express contract, breach of implied covenant of good faith and
fair dealing, defamation (including slander and libel), wrongful discharge or
termination, and intentional or negligent infliction of emotional distress. You
intend the release contained herein to be a general release of any and all
claims to the fullest extent permissible by law and for the provisions regarding
the release of claims against the Company Parties to be construed as broadly as
possible, and hereby incorporate in this release similar federal, state or other
laws, all of which you also hereby expressly waive.

(c) You understand and agree that claims or facts in addition to or different
from those which are now known or believed by you to exist may hereafter be
discovered, but it is your intention to fully and forever release, remise and
discharge all claims which you had, may have had, or now have against the
Company Parties, whether known or unknown, suspected or unsuspected, asserted or
unasserted, contingent or noncontingent, without regard to the subsequent
discovery or existence of such additional or different facts. Without limiting
the foregoing, by signing this Agreement, you expressly waive and release any
provision of law that purports to limit the scope of a general release.

 

-4-



--------------------------------------------------------------------------------

(d) You agree that, except for the wages and benefits to be paid to you
regardless of whether you sign this Agreement (explained before in Paragraph
2(b)), the Consideration to be paid under Paragraph 2(d) of this Agreement, and
any vested stock options or restricted stock units you may hold, the Company
does not owe you any other wages, compensation, or benefits of any kind or
nature.

(e) You acknowledge and agree that, by virtue of the foregoing, you have waived
any relief available to you (including without limitation, monetary damages,
equitable relief and reinstatement) under any of the claims and/or causes of
action waived in this Paragraph 3. Therefore, you agree that you will not accept
any award or settlement from any source or proceeding (including but not limited
to any proceeding brought by any other person or by any government agency) with
respect to any claim or right waived in this Agreement.

(f) You acknowledge and agree that as of the date you execute this Agreement,
you have no knowledge of any facts or circumstances that give rise or could give
rise to any claims under any of the laws listed in the preceding paragraphs.
Further, you have notified the Company of any charge or complaint you have filed
with any agency or court that is still pending before such court or agency

(g) You acknowledge and agree that as of the date you execute this Agreement,
you have no cause to believe that any violation of any local, state or federal
law has occurred with respect to your employment or separation of employment
from the Company, including but not limited to any violation of any federal,
state municipal, foreign or international whistleblower or fraud law, statute or
regulation. In addition, you further agree and acknowledge that you are not
aware of any conduct that would be unlawful under the False Claims Act, the
Sarbanes-Oxley Act, the Dodd-Frank Act, or any other compliance obligation.

(h) Notwithstanding any provision of this Agreement to the contrary, by
executing this Agreement, you are not releasing any claims relating to: (i) your
rights with respect to payment of amounts and the Consideration under this
Agreement, (ii) your right to accrued, vested benefits due to terminated
employees under any employee benefit plan of the Company or any other member of
the Company Group in which you participated (excluding any severance or similar
plan or policy), in accordance with the terms thereof (including your right to
elect COBRA continuation coverage), (iii) any claims that cannot be waived by
law or that arise after the date on which you execute this Agreement, (iv) your
rights relating to any vested stock options or restricted stock units you may
hold; and (v) your right to indemnification and directors and officers liability
insurance under Section 20 of your Employment Agreement and Paragraph 2(d)(iii)
hereof. Nothing in this Agreement shall prohibit or restrict you (or your
attorney) from filing a charge, testifying, assisting, or participating in any
manner in an investigation, hearing or proceeding; responding to any inquiry; or
otherwise communicating with, any administrative or regulatory (including any
self-regulatory) agency or authority, including, but not limited to, the
Securities and Exchange Commission (SEC), the US Department of Justice (DOJ),
the US Congress, any agency Inspector General, the Equal Employment Opportunity
Commission (EEOC) or a comparable state or federal fair employment practices
agency, and the National Labor Relations Board (NLRB), and does not restrict you
from receiving an award for any information provided to government agencies.

(i) You acknowledge and agree that you have not asserted any claim for sexual
harassment or sexual abuse by the Company or any of the Company Parties and you
are not aware of any facts supporting any such a claim.

(j) You acknowledge and agree that as of the date of this Agreement, the Company
has provided you with all leave to which you were entitled and you have reported
all accidents, injuries or illnesses relating to or arising from your employment
with the Company or the Company Group and that you have not suffered any
on-the-job injury or illness for which you have not yet filed a claim.

 

-5-



--------------------------------------------------------------------------------

4. Knowing and Voluntary Waiver. You expressly acknowledge and agree that you:

(a) are able to read the language, and understand the meaning and effect, of
this Agreement;

(b) have no physical or mental impairment of any kind that has interfered with
your ability to read and understand the meaning of this Agreement or its terms,
and that you are not acting under the influence of any medication, drug or
chemical of any type in entering into this Agreement;

(c) are specifically agreeing to the terms of the release contained in this
Agreement because the Company has agreed to provide you the Consideration, which
the Company has agreed to provide because of your agreement to accept it in full
settlement of all possible claims you might have or ever had against the Company
Parties, and because of your execution of this Agreement;

(d) acknowledge that but for your execution of this Agreement, you would not be
entitled to the Consideration;

(e) had or could have the entire Review Period in which to review and consider
this Agreement, and that if you execute this Agreement prior to the expiration
of the Review Period, you have voluntarily and knowingly waived the remainder of
the Review Period;

(f) understand that, by entering into this Agreement, you do not waive rights or
claims under the ADEA that may arise after the date you execute this Agreement;

(g) have not relied upon any representation or statement not set forth in this
Agreement made by the Company Group or any of its representatives;

(h) were advised to consult with your attorney regarding the terms and effect of
this Agreement;

(i) have a full twenty-one (21) days from the date of receipt of this Agreement
within which to consider this Agreement; and

(j) have signed this Agreement knowingly and voluntarily.

5. No Suit. You represent and warrant that you have not previously filed, and to
the maximum extent permitted by law agree that you will not file, a complaint,
charge or lawsuit against any of the Company Parties regarding any of the claims
released herein. If, notwithstanding this representation and warranty, you have
filed or file such a complaint, charge or lawsuit, you agree that you shall
cause such complaint, charge or lawsuit to be dismissed with prejudice and shall
pay any and all costs required in obtaining dismissal of such complaint, charge
or lawsuit, including without limitation the attorneys’ fees of any of the
Company Parties against whom you have filed such a complaint, charge, or
lawsuit. This Paragraph 5 shall not apply, however, to any non-waivable right to
file a charge with the U.S. Equal Employment Opportunity Commission (the “EEOC”)
or similar state agency; provided, however, that if the EEOC or similar state
agency pursues any claims relating to your employment with the Company or any
member of the Company Group, you agree that you shall not be entitled to recover
any monetary damages or any other remedies or benefits as a result and that this
Agreement and the Consideration will control as the exclusive remedy and full
settlement of all such claims by you. In addition, I understand that nothing in
this Agreement shall be construed to prohibit you from reporting possible
violations of law or regulation to any governmental agency or regulatory body or
making other disclosures that are protected under any law or regulation, or from
filing a charge with or participating in any investigation or proceeding
conducted by any governmental agency or regulatory body.

 

-6-



--------------------------------------------------------------------------------

6. No Re-Employment. You hereby agree to waive any and all claims to
re-employment with the Company or any other member of the Company Group. You
acknowledge that if you re-apply for or seek employment with the Company or any
other member of the Company Group, the Company’s or any other member of the
Company Group’s refusal to hire you based on this provision will provide a
complete defense to any claims arising from your attempt to apply for
employment.

7. Successors and Assigns. The provisions hereof shall inure to the benefit of
your heirs, executors, administrators, legal personal representatives and
assigns and shall be binding upon your heirs, executors, administrators, legal
personal representatives and assigns.

8. Severability; Third Party Beneficiaries. If any provision of this Agreement
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect. The illegality or
unenforceability of such provision, however, shall have no effect upon and shall
not impair the enforceability of any other provision of this Agreement. You
acknowledge and agree that each of the Company Parties shall be a third-party
beneficiary to the releases set forth in Paragraph 3, with full rights to
enforce this Agreement and the matters documented herein.

9. Non-Disparagement. Each party agrees that it will make no disparaging or
defamatory comments regarding the other. As to the Company, you agree not to
make any disparaging or defamatory comments regarding any member of the Company
Group or their respective current or former directors, officers, employees,
members, stockholders (including any management company of a stockholder), or
affiliates in any respect or make any comments concerning any aspect of your
relationship with any member of the Company Group or the conduct or events which
precipitated your termination of employment from any member of the Company
Group. The obligations under this Paragraph 9 extend to, but are not limited to,
text messages, e-mail communications, and comments or postings on blogs, comment
boards or social media websites including, but not limited to, Facebook or
LinkedIn. This Paragraph 9 shall not prevent the truthful testimony by any
individual or entity in a legal proceeding or pursuant to a governmental,
administrative or regulatory investigation.

10. Cooperation.

(a) You agree that you will provide reasonable cooperation to the Company and/or
any other member of the Company Group and its or their respective counsel in
connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during your employment in which you were
involved or of which you have knowledge. The Company agrees to reimburse you for
reasonable out-of-pocket expenses incurred at the request of the Company with
respect to your compliance with this Paragraph 10(a). You agree to provide
information and answer questions as reasonably requested by the Company with
respect to any matter on which you worked prior to the Separation Date of which
you have knowledge.

(b) You agree that, in the event you are subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony or
provide documents (in a deposition, court proceeding or otherwise) which in any
way relates to your employment by the Company and/or any other member of the
Company Group, you will give prompt written notice of such request to the
Company Representative, in writing to the address specified above, or his
successor or designee, and will make no disclosure until the Company and/or the
other member of the Company Group has had a reasonable opportunity to contest
the right of the requesting person or entity to such disclosure.

 

-7-



--------------------------------------------------------------------------------

11. Restrictive Covenants. You hereby acknowledge and agree that the execution
of this Agreement does not alter your obligations to any member of the Company
Group under any confidentiality, non-compete, non-solicit, invention assignment,
or similar agreement or arrangement to which you are a party with any member of
the Company Group, including, without limitation, the provisions set forth in
that certain Employee Non-Competition, Non-Disclosure and Developments
Agreement, signed on October 22, 2018 (the “Proprietary Rights Agreement”),
which obligations are hereby incorporated into this Agreement and shall survive
the termination of your employment with the Company, and you hereby acknowledge,
reaffirm and ratify your continuing obligations to the Company Group pursuant to
such agreements or arrangements. You further hereby acknowledge that your
continued compliance with these obligations is a condition of your receiving the
Consideration described in Paragraph 2 above and upon any breach of the
Proprietary Rights Agreement, the Company shall be entitled to an immediate
refund of any Consideration already received by you.

12. Return of Property. You agree that you will promptly return to the Company,
and you will retain no copies of, all property belonging to the Company and/or
any other member of the Company Group, including but not limited to all
proprietary and/or confidential information and documents (including any copies
thereof) in any form belonging to the Company. If you discover after the
Separation Date that you have retained any proprietary and/or confidential
information (including, without limitation, proprietary and/or confidential
information contained in any electronic documents or email systems in your
possession or control), you agree immediately upon discovery to send an email to
the Company Representative and inform the Company of the nature and location of
the proprietary and/or confidential information that you have retained so that
the Company may arrange to remove, recover, and/or collect such information. You
further acknowledge and agree that the Company shall have no obligation to
provide the Consideration referred to in Paragraph 2 above unless and until you
have satisfied all your obligations pursuant to this Paragraph 12.

13. Non-Admission. Nothing contained in this Agreement will be deemed or
construed as an admission of wrongdoing or liability on the part of you or any
member of the Company Group. Accordingly, this Agreement may not be admissible
in any forum as an admission, but only in an action to enforce it.

14. Entire Agreement. This Agreement and the Proprietary Rights Agreement
constitute the entire understanding and agreement of the parties hereto
regarding the termination of your employment. This Agreement and the Proprietary
Rights Agreement supersede all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the parties relating to
the subject matter of this Agreement and the Proprietary Rights Agreement.

15. Governing Law; Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF
LAWS RULES. ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN YOU AND THE COMPANY
ARISING OUT OF THIS AGREEMENT OR THE PROPRIETARY RIGHTS AGREEMENT SHALL BE
RESOLVED BY ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) IN ACCORDANCE WITH ITS EMPLOYMENT ARBITRATION RULES INCLUDING THE
EMERGENCY INTERIM RELIEF PROCEDURES OF THE AAA. JUDGMENT ON THE AWARD RENDERED
BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.
THE PLACE OF ARBITRATION SHALL BE WILMINGTON, DELAWARE. THE ARBITRATOR(S) MAY
GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH DISPUTE OR CONTROVERSY. THE DECISION
OF THE ARBITRATOR(S) SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO
THE ARBITRATION. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, YOU AND THE COMPANY
SHALL EACH BEAR THEIR OWN ATTORNEYS’ FEES INCURRED IN

 

-8-



--------------------------------------------------------------------------------

CONNECTION WITH THE ARBITRATION, AND THE ARBITRATOR(S) WILL NOT HAVE AUTHORITY
TO BE ENTITLED TO AWARD ATTORNEYS’ FEES UNLESS A STATUTE OR CONTRACT AT ISSUE IN
THE DISPUTE AUTHORIZES THE AWARD OF ATTORNEYS’ FEES TO THE PREVAILING PARTY, IN
WHICH CASE THE ARBITRATOR(S) SHALL HAVE THE AUTHORITY TO MAKE AN AWARD OF
ATTORNEYS’ FEES AS REQUIRED OR PERMITTED BY APPLICABLE LAW. IF THERE IS A
DISPUTE AS TO WHETHER THE COMPANY OR YOU IS THE PREVAILING PARTY IN THE
ARBITRATION, THE ARBITRATOR(S) WILL DECIDE THIS ISSUE. LIABILITY FOR THE FEES
AND EXPENSES OF ALL THE ARBITRATORS WITH RESPECT TO THE ARBITRATION SHALL BE
EVENLY DIVIDED BETWEEN THE PARTIES TO THE ARBITRATION. THE DETERMINATION
RENDERED BY THE ARBITRATOR(S) SHALL (I) SPECIFY THE FINDING OF FACTS UPON WHICH
IT IS BASED AND THE REASONS THEREFOR, AND (II) BE CONCLUSIVE AND BINDING UPON
THE PARTIES. NOTWITHSTANDING THE PROVISIONS OF THIS PARAGRAPH, THE COMPANY SHALL
NOT BE COMPELLED TO ARBITRATE CLAIMS ARISING UNDER THE PROPRIETARY RIGHTS
AGREEMENT AND MAY INSTITUTE JUDICIAL PROCEEDINGS TO ENFORCE THAT AGREEMENT
PURSUANT TO SECTION 14 OF THE PROPRIETARY RIGHTS AGREEMENT. YOU HEREBY AGREE TO
SUBMIT ANY AND ALL CLAIMS YOU MAY HAVE AGAINST THE COMPANY ON AN INDIVIDUAL
BASIS. THIS MEANS THAT NO CLAIM (INCLUDING ANY CLAIM RELATED TO TERMS OR
CONDITIONS OF YOUR EMPLOYMENT WITH OR COMPENSATION PAID BY THE COMPANY, OR ANY
CHANGE IN OR TERMINATION OF YOUR EMPLOYMENT) MAY BE LITIGATED OR ARBITRATED ON A
CLASS OR COLLECTIVE BASIS. YOU ALSO HEREBY WAIVE ANY RIGHT TO SUBMIT, INITIATE,
OR PARTICIPATE IN A REPRESENTATIVE CAPACITY OR AS A PLAINTIFF, CLAIMANT, OR
MEMBER IN A CLASS ACTION, COLLECTIVE ACTION, OR OTHER REPRESENTATIVE OR JOINT
ACTION AGAINST THE COMPANY, REGARDLESS OF WHETHER THE ACTION IS FILED IN
ARBITRATION OR IN A JUDICIAL OR ADMINISTRATIVE FORUM. FURTHERMORE, IF A COURT
ORDERS THAT A CLASS, COLLECTIVE, OR OTHER REPRESENTATIVE OR JOINT ACTION SHOULD
PROCEED, IN NO EVENT WILL SUCH ACTION PROCEED IN AN ARBITRATION FORUM. CLAIMS
MAY NOT BE JOINED OR CONSOLIDATED IN ARBITRATION WITH DISPUTES BROUGHT BY ANY
OTHER INDIVIDUAL(S), UNLESS AGREED TO IN WRITING BY ALL PARTIES.

16. Construction. The section or paragraph headings or titles herein are for
convenience of reference only and shall not be deemed a part of this Agreement.
The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed in a reasonable manner to effect the intentions of
both parties hereto and not in favor or against either party.

17. Section 409A. Payments under this Agreement are intended to be exempt from,
or comply with, Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and this Agreement will be interpreted to achieve this result.
For purposes of this Agreement, each payment in a series of payments hereunder
shall be deemed to be a separate payment for purposes of Section 409A. In no
event is the Company responsible for any tax or penalty owed by you (other than
for withholding obligations or other obligations applicable to employers, if
any, under Section 409A) with respect to payments under this Agreement.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument, and electronically delivered copies of executed counterparts shall
be deemed to be originals for all purposes.

 

-9-



--------------------------------------------------------------------------------

YOU HEREBY ACKNOWLEDGE THAT YOU HAVE BEEN GIVEN A PERIOD OF AT LEAST TWENTY-ONE
(21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT, AND THAT CHANGES TO
THIS AGREEMENT, WHETHER MATERIAL OR IMMATERIAL, WILL NOT RESTART THE RUNNING OF
THE TWENTY-ONE (21) DAY PERIOD. YOU ALSO ACKNOWLEDGE THAT YOU WERE ADVISED BY
THE COMPANY IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT.

*     *     *

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

MELINTA THERAPEUTICS, INC.

/s/ David Gill

By: David Gill Chairman Melinta Board of Directors Dated: August 29, 2019

 

JOHN H. JOHNSON

/s/ John H. Johnson

John H. Johnson Dated: August 29, 2019

To be signed by September 10, 2019



--------------------------------------------------------------------------------

Exhibit A

Indemnification Agreement

This Indemnification Agreement (“Agreement”), dated as of [DATE], is by and
between MELINTA THERAPEUTICS, INC., a Delaware corporation (the “Company”), and
JOHN H. JOHNSON (“Indemnitee”).

WHEREAS, the board of directors of the Company (the “Board”) has determined that
enhancing the ability of the Company to retain and attract as consultants the
most capable persons is in the best interests of the Company and that the
Company therefore should seek to assure such persons that indemnification and
insurance coverage is available; and

WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s service
as a consultant of the Company and to enhance Indemnitee’s ability to serve the
Company in an effective manner, and in order to provide such protection pursuant
to express contract rights, the Company wishes to provide in this Agreement for
the indemnification of, and the advancement of Expenses (as defined below) to,
Indemnitee as set forth in this Agreement and the coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policy.

NOW, THEREFORE, in consideration of the foregoing and Indemnitee’s agreement to
provide services to the Company, the parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Agreement” shall have the meaning ascribed to it in the preamble.

“Board” shall have the meaning ascribed to it in the recitals.

“Claim” means:

(a) any threatened, pending or completed action, suit, proceeding or alternative
dispute resolution mechanism, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; or

(b) any inquiry, hearing or investigation that Indemnitee in good faith
reasonably determines might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism.

“Company” shall have the meaning ascribed to it in the preamble.

“Constituent Documents” means the Company’s certificate of incorporation and/or
bylaws.

“Delaware Court” shall mean the Court of Chancery of the State of Delaware.

“Enterprise” shall have the meaning ascribed to it in the definition of
“Indemnifiable Event” in this Section 1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expense Advance” means any payment of Expenses advanced to Indemnitee by the
Company pursuant to Section 3 or Section 4 hereof.



--------------------------------------------------------------------------------

Exhibit A

 

“Expenses” means any and all reasonable expenses, including reasonable
attorneys’ and experts’ fees, court costs, transcript costs, travel expenses,
duplicating, printing and binding costs, telephone charges, and all other costs
and expenses incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim. Expenses also shall include (a) Expenses
incurred in connection with any appeal resulting from any Claim, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent and (b) for
purposes of Section 4 only, Expenses incurred by Indemnitee in connection with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of judgments or fines
against Indemnitee.

“Indemnifiable Event” means any event or occurrence, whether occurring before,
on or after the date of this Agreement, related to the fact that Indemnitee is
or was a director, officer, employee or agent of the Company or any subsidiary
of the Company, or is or was serving at the request of the Company as a
director, officer, employee, member, manager, trustee or agent of any other
corporation, limited liability company, partnership, joint venture, trust or
other entity or enterprise (collectively with the Company, “Enterprise”) or by
reason of an action or inaction by Indemnitee in any such capacity (whether or
not serving in such capacity at the time any Loss is incurred for which
indemnification can be provided under this Agreement).

“Indemnitee” shall have the meaning ascribed to it in the preamble.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither presently performs, nor in
the past 5 years has performed, services for either: (a) the Company or
Indemnitee (other than in connection with matters concerning Indemnitee under
this Agreement or of other indemnitees under similar agreements) or (b) any
other party to the Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other), ERISA excise taxes, amounts
paid in settlement, including any interest, assessments, any federal, state,
local or foreign taxes imposed as a result of the actual or deemed receipt of
any payments under this Agreement and all other charges paid in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing to defend, be a witness or participate in, any Claim.

“Notification Date” has the meaning ascribed thereto in Section 8.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity and includes the meaning set forth in
Sections 13(d) and 14(d) of the Exchange Act.

“Standard of Conduct Determination” shall have the meaning ascribed to it in
Section 8(b).

2. Indemnification. Subject to any express exceptions set forth in this
Agreement, the Company shall indemnify Indemnitee, to the fullest extent
permitted by the laws of the State of Delaware in effect on the date hereof, or
as such laws may from time to time hereafter be amended to increase the scope of
such permitted indemnification, against any and all Losses actually paid or
incurred by Indemnitee if Indemnitee



--------------------------------------------------------------------------------

Exhibit A

 

was or is or becomes a party to or participant in, or is threatened to be made a
party to or participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including without limitation Claims brought by or in the
right of the Company, Claims brought by third parties and Claims in which
Indemnitee is solely a witness, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Indemnifiable Event,
had no reasonable cause to believe Indemnitee’s conduct was unlawful.

3. Advancement of Expenses. Indemnitee shall have the right to advancement by
the Company, prior to the final disposition of any Claim by final adjudication
to which there are no further rights of appeal, of any and all Expenses actually
and reasonably paid or incurred by Indemnitee in connection with any Claim
arising out of an Indemnifiable Event. Indemnitee’s right to such advancement is
not subject to the satisfaction of any standard of conduct. Without limiting the
generality or effect of the foregoing, within 20 days after any written request
by Indemnitee, the Company shall, in accordance with such request, (a) pay such
Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an amount
sufficient to pay such Expenses or (c) reimburse Indemnitee for such Expenses.
Such request or requests shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if a court of
competent jurisdiction shall have finally determined that Indemnitee is not
entitled to be indemnified against such Expenses under the provisions of this
Agreement, the Charter, the Constituent Documents, applicable law or otherwise;
provided that, in connection with any request for Expense Advances, Indemnitee
shall not be required to provide any documentation or information to the extent
that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege.

4. Indemnification for Expenses in Enforcing Rights. Subject to any express
exceptions set forth in this Agreement, to the fullest extent allowable under
applicable law, the Company shall also indemnify against, and, if requested by
Indemnitee, shall advance to Indemnitee subject to and in accordance with this
Agreement, any Expenses actually and reasonably paid or incurred by Indemnitee
in connection with any good faith action or proceeding by Indemnitee for
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any provision of the Constituent
Documents now or hereafter in effect relating to Claims relating to
Indemnifiable Events.

5. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for a portion of any Losses in
respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

6. Notification and Defense of Claims.

(a) Notification of Claims. Indemnitee shall notify the Company in writing as
soon as practicable of any Claim which could relate to an Indemnifiable Event or
for which Indemnitee could seek Expense Advances, including a brief description
(based upon information then available to Indemnitee) of the nature of, and the
facts underlying, such Claim. The failure by Indemnitee to timely notify the
Company hereunder shall not relieve the Company from any liability hereunder,

(b) Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event at its own expense and,
except as otherwise provided below, to the extent the Company so wishes, it may
assume the defense thereof with counsel reasonably satisfactory to Indemnitee.
After notice from the Company to Indemnitee of its election to assume the
defense of any such Claim, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses subsequently directly incurred by
Indemnitee in connection with Indemnitee’s defense of such Claim other than
reasonable costs of investigation or



--------------------------------------------------------------------------------

Exhibit A

 

as otherwise provided below. Indemnitee shall have the right to employ its own
legal counsel in such Claim, but all Expenses related to such counsel incurred
after notice from the Company of its assumption of the defense shall be at
Indemnitee’s own expense; provided, however, that if (i) Indemnitee’s employment
of its own legal counsel has been authorized by the Company, (ii) Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and the Company in the defense of such Claim or (iii) the Company
shall not in fact have employed counsel to assume the defense of such Claim,
then Indemnitee shall be entitled to retain its own separate counsel (but not
more than one law firm plus, if applicable, local counsel in respect of any such
Claim) and all Expenses related to such separate counsel shall be borne by the
Company.

7. Procedure upon Application for Indemnification. In order to obtain
indemnification pursuant to this Agreement, Indemnitee shall submit to the
Company a written request therefor, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of the Claim; provided that
documentation and information need not be so provided to the extent that the
provision thereof would undermine or otherwise jeopardize attorney-client
privilege. Indemnification shall be made insofar as the Company determines
Indemnitee is entitled to indemnification in accordance with this Agreement.

8. Determination of Right to Indemnification.

(a) Mandatory Indemnification; Indemnification as a Witness.

(i) To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Claim relating to an Indemnifiable Event or any
portion thereof or in defense of any issue or matter therein, including without
limitation dismissal without prejudice, Indemnitee shall be indemnified against
all Losses relating to such Claim in accordance with this Agreement to the
fullest extent allowable by law.

(ii) To the extent that Indemnitee’s involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, Indemnitee shall be indemnified against all Losses incurred in connection
therewith to the fullest extent allowable by law.

(b) Standard of Conduct. To the extent that the provisions of Section 8(a) are
inapplicable to a Claim related to an Indemnifiable Event that shall have been
finally disposed of, any determination of whether Indemnitee has satisfied any
applicable standard of conduct under Delaware law that is a legally required
condition to indemnification of Indemnitee hereunder against Losses relating to
such Claim and any determination that Expense Advances must be repaid to the
Company (a “Standard of Conduct Determination”) shall be made by Independent
Counsel in a written opinion addressed to the Board, a copy of which shall be
delivered to Indemnitee.

The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within 20 days of such request, any and all Expenses incurred by
Indemnitee in cooperating with the Person or Persons making such Standard of
Conduct Determination.



--------------------------------------------------------------------------------

Exhibit A

 

(c) Making the Standard of Conduct Determination. The Company shall use its
reasonable best efforts to cause any Standard of Conduct Determination to be
made as promptly as practicable. If the Person or Persons designated to make the
Standard of Conduct Determination shall not have made a determination within 20
days after the later of (A) receipt by the Company of a written request from
Indemnitee for indemnification pursuant to Section 7 (the date of such receipt
being the “Notification Date”) and (B) the selection of an Independent Counsel,
if such determination is to be made by Independent Counsel, then Indemnitee
shall be deemed to have satisfied the applicable standard of conduct; provided
that such 20-day period may be extended for a reasonable time, not to exceed an
additional 30 days if the Person or Persons making such determination in good
faith require such additional time to obtain or evaluate information relating
thereto. If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to this Section 8, the Independent Counsel shall be
selected as provided in this Section 8(c). The Independent Counsel shall be
selected by the Board of the Company, but only an Independent Counsel to which
Indemnitee does not object. Within 10 days after such written notice of
selection shall have been given, Indemnitee may deliver to the Company, a
written objection to such selection. If a written objection is properly and time
made, the Independent Counsel selected may not serve as Independent Counsel
unless and until such objection is withdrawn. If, within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
this Agreement, no Independent Counsel shall have been selected and not objected
to, either the Company or Indemnitee may petition the Delaware Court or other
court of competent jurisdiction for resolution of any objection which shall have
been made to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
hereunder.

(d) Payment of Indemnification. If, in regard to any Losses:

(i) Indemnitee shall be entitled to indemnification pursuant to Section 8(a);

(ii) no Standard Conduct Determination is legally required as a condition to
indemnification of Indemnitee hereunder; or

(iii) Indemnitee has been determined or deemed pursuant to Section 8(b) or
Section 8(c) to have satisfied the Standard of Conduct Determination,

then the Company shall pay to Indemnitee, within 20 days after the later of
(A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.

(e) Presumptions and Defenses.

(i) Indemnitee’s Entitlement to Indemnification. In making any Standard of
Conduct Determination, the Person or Persons making such determination shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, and the Company shall have the burden of proof to
overcome that presumption and establish that Indemnitee is not so entitled. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by Indemnitee in the Delaware Court. No determination by the Company
(including by its directors or any Independent Counsel) that Indemnitee has not
satisfied any applicable standard of conduct may be used as a defense to any
legal proceedings brought by Indemnitee to secure indemnification or
reimbursement or advance payment of Expenses by the Company hereunder or create
a presumption that Indemnitee has not met any applicable standard of conduct.



--------------------------------------------------------------------------------

Exhibit A

 

(ii) Reliance as a Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.

(iii) No Other Presumptions. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or have any particular belief, or that indemnification
hereunder is otherwise not permitted.

(iv) Defense to Indemnification and Burden of Proof. It shall be a defense to
any action brought by Indemnitee against the Company to enforce this Agreement
(other than an action brought to enforce a claim for Losses incurred in
defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed. In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.

9. Exclusions. Notwithstanding anything in this Agreement to the contrary, the
Company shall not be obligated to:

(a) indemnify or advance funds to Indemnitee for Expenses or Losses with respect
to proceedings initiated by Indemnitee, including any proceedings against the
Company or its directors, officers, employees or other indemnitees and not by
way of defense, except:

(i) proceedings referenced in Section 4 above (unless a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such proceeding was frivolous or not made in good faith); or

(ii) where the Company has joined in or the Board has consented to the
initiation of such proceedings.

(b) indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.

(c) indemnify Indemnitee for the disgorgement of profits arising from the
purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute.



--------------------------------------------------------------------------------

Exhibit A

 

10. Settlement of Claims. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any threatened or pending
Claim related to an Indemnifiable Event effected without the Company’s prior
written consent, which shall not be unreasonably withheld. The Company shall not
settle any Claim related to an Indemnifiable Event in any manner that would
impose any Losses on the Indemnitee without the Indemnitee’s prior written
consent.

11. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, Constituent Documents or otherwise) of the amounts
otherwise indemnifiable hereunder.

12. Amendments. No supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by both of the parties hereto. No waiver
of any of the provisions of this Agreement shall be binding unless in the form
of a writing signed by the party against whom enforcement of the waiver is
sought, and no such waiver shall operate as a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver. Except as specifically provided herein, no failure to exercise or any
delay in exercising any right or remedy hereunder shall constitute a waiver
thereof.

13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

14. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any portion thereof) are held
by a court of competent jurisdiction to be invalid, illegal, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law. Upon such determination that any term or other
provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

15. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand, against receipt, or mailed, by postage prepaid, certified or registered
mail:

 

  (a)

if to Indemnitee, to the address set forth on the signature page hereto.

 

  (b)

if to the Company, to:

Attn: Jennifer Sanfilippo

44 Whippany Road

Morristown, NJ 07960

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.



--------------------------------------------------------------------------------

Exhibit A

 

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.

16. Governing Law and Forum. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to its
principles of conflicts of laws. The Company and Indemnitee hereby irrevocably
and unconditionally: (a) agree that any action or proceeding arising out of or
in connection with this Agreement shall be brought only in the Delaware Court
and not in any other state or federal court in the United States, (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement and
(c) waive, and agree not to plead or make, any claim that the Delaware Court
lacks venue or that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

17. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Melinta Therapeutics, Inc.

 

By:  

         

 Name: Jennifer Sanfilippo  Title: Interim Chief Executive Officer  John H.
Johnson

 

Name: Address:                                   
                                                   

 

 